DETAILED ACTION
Response to Amendment
The pre-amendment was received 7/18/2019. Claims 1,2,5-7,11,15,16,21-25,29-32,34,40 and 45 are pending wherein the claims are restricted as detailed below.
Election/Restrictions
Claims 21-25,29-32,34,40 and 45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2022.
Applicant’s election without traverse of Group I (claims 1,2,5,6,7,11,15 and 16) in the reply filed on 9/6/2022 is acknowledged.












Information Disclosure Statement
The information disclosure statement filed 7/18/2019 (entered as “Transmittal Letter”, 1 page: “INFORMATION DISCLOSURE STATEMENT…listing four (4) references”) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. 
There is no corresponding PTO/SB/08 form filed on 7/18/2019 listing these four (4) references; thus, the information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.







Specification
The disclosure is objected to because of the following informalities:
A.	The “Copied from PCT/US18/16522 on 08/22/2019” specification, page 4, line 7 is missing the disclosed-35-USC-112(f)-underlying-function act “a)” and ought be:

--and/or germline variant from a tumor sample of a subject, comprising: a) receiving an”; and
	B.	Applicant’s fig. 4 shows “Equation (5)”, but “Equation (5)” was not found in 
 the specification (labeled as “Copied from PCT/US18/16522 on 08/22/2019”), pages 1-51: page 36?. The illustrated Bayesian Equation 5 in figure 4 is an indication of non-obviousness as discussed in Suggestions section.
Appropriate correction is required.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 







As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“modeling”) that is coupled with (underlying) functional language (“to find”) without reciting sufficient structure (or acts, plural) to perform the recited function (“to find”) and the generic placeholder (“modeling”) is not preceded by a structural modifier (such as computer modeling).  Such claim limitation(s) is/are: 

“modeling to find” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (page 4, ll. 6-16:reproduced below) as performing the claimed function (“to find”), and equivalents (applicant’s paragraph spanning pages 30,31 appears as a more detailed equivalence to that of page 4,ll.6-16) thereof:








    PNG
    media_image1.png
    381
    838
    media_image1.png
    Greyscale

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
See suggested-non-invoking-35-USC-112(f) claim 1s below:








1. (suggested-non-invoking 35 USC 112(f)) A method of detecting one or more somatic tumor variants and/or germline variants from one or more tumor samples from a subject, comprising:
a)	receiving [[an]] aligned sequence data from the one or more tumor samples; 
b)	identifying a candidate variant within the aligned sequence data; 
c)	observing an allelic fraction of the candidate variant in each of the one or more tumor samples; 
d)	computer modeling to find a copy number state estimate of the candidate variant and a tumor-cell fraction of each of the one or more tumor samples; 
e)	predicting an expected allelic fraction of the candidate variant by assuming a somatic or a germline status; and 
f)	determining whether each candidate variant is a somatic variant or a germline variant by comparing the observed allelic fraction to the expected allelic fraction.








1. (suggested-non-invoking 35 USC 112(f)) A method of detecting one or more somatic tumor variants and/or germline variants from one or more tumor samples from a subject, comprising:
a)	receiving [[an]] aligned sequence data from the one or more tumor samples; 
b)	identifying a candidate variant within the aligned sequence data; 
c)	observing an allelic fraction of the identified candidate variant in each of the one or more tumor samples; 
d)	modeling to find a copy number state estimate of the identified candidate variant and a tumor-cell fraction of each of the one or more tumor samples; 
e)	predicting an expected allelic fraction of the identified candidate variant by assuming a somatic or a germline status; and 
f)	determining whether each candidate variant is a somatic variant or a germline variant by comparing the observed allelic fraction to the expected allelic fraction.









    PNG
    media_image2.png
    681
    796
    media_image2.png
    Greyscale

In view of the non-invoking claim, thus the 35-USC-112(f)-underlying function (circled above: “to find a copy number state estimate…and a tumor-cell fraction”) is a function of multiple-underlying-35-USC-112(f) acts (“modeling”, “identifying”, “aligned”, and implicitly “receiving”) wherein suffix “ing” is defined, Dictionary.com:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb (identify) or its result (e.g., “identified”), product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”
Regarding 1 under 35 USC 112(f), claim 1 is given the date of 02/01/2018 of PCT/US2018/016522 because the disclosed “each segment contains at most one copy number alteration”1 (applicant’s disclosure, page 4, lines 9,10: reproduced above) was not found in applicant’s provisional application 62/453,492 02/01/2017.
Thus claims 1-16 are given the date of 02/01/2018 regarding prior art under 35 USC 102.














Accordingly, claim 1’s (interpreted under 35 USC 112(f)) “at most” (invoked under via 35 USC 112(f)) is “treated as” if a Markush claim via MPEP, emphasis added:
2117    Markush Claims [R-10.2019]
I.    MARKUSH CLAIM
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. See MPEP § 2111.03, subsection II, for a discussion of the term "consisting of" in the context of Markush groupings.
Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011). Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. Inventions in metallurgy, refractories, ceramics, chemistry, pharmacology and biology are most frequently claimed under the Markush formula, but purely mechanical features or process steps may also be claimed by using the Markush style of claiming. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1297-98 (Fed. Cir. 2009)(claim to a hemodialysis apparatus required "at least one unit selected from the group consisting of (i) a dialysate-preparation unit, (ii) a dialysate-circulation unit, (iii) an ultrafiltrate-removal unit, and (iv) a dialysate-monitoring unit" and a user/machine interface operably connected thereto); In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980)(defining alternative moieties of a chemical compound with Markush groupings).
2143.03    All Claim Limitations Must Be Considered [R-10.2019]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).
Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111 et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).
Thus, claims 1,5,7,11,15 and 16 are Markush claims. 
Further regarding Markush claim 15, Markush claim 15 falls outside the broadest reasonable interpretation of claim 1, line 3’s Markush limitation (A or B) of “the one or more tumor samples”. Thus, if the art teaches one of the alternatives (A or B), the prior art also teaches the element (A & B) under the broadest reasonable interpretation of claims 1 and 15.
This discussion of Markush claim 15 also impacts what is considered significantly more of the below 35 USC 101 rejection of claims 1,2,5,6,7,11,15 and 16.









The following definition are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “allelic” (as in “observing an allelic fraction of the candidate variant” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein:
a)	any of several forms of a gene, usually arising through mutation, that are responsible for hereditary variation; and

b)	One member of a pair or series of genes that occupies a specific position on a specific chromosome.: allelomorph

are “taken” as the meaning of the claimed “allelic” via MPEP 2111.01 III:
allele
noun Genetics.
1	any of several forms of a gene, usually arising through mutation, that are responsible for hereditary variation.

MEDICAL DEFINITIONS FOR ALLELE
allele
n.
One member of a pair or series of genes that occupies a specific position on a specific chromosome.: allelomorph



The claimed “modeling” (as in “modeling to find a copy state estimate” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to create a simulation, likeness, or model of (a process, concept, or the operation of a system), commonly with the aid of a computer” is “taken” as the meaning of the claimed “modeling” via MPEP 2111.01 III:
model
verb (used with object), mod·eled, mod·el·ing or (especially British) mod·elled, mod·el·ling.
19	to simulate (a process, concept, or the operation of a system), commonly with the aid of a computer.

wherein “simulate” is defined:
simulate
verb (used with object), sim·u·lat·ed, sim·u·lat·ing.
1	to create a simulation, likeness, or model of (a situation, system, or the like):
to simulate crisis conditions.

The disclosed “genome” (as called forth under 35 USC 112(f) via “modeling to find” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “The total amount of genetic information in the chromosomes of an organism, including its genes and DNA sequences” is “taken” as the meaning of the disclosed “genome” via MPEP 2111.01 III:
SCIENTIFIC DEFINITIONS FOR GENOME
genome
The total amount of genetic information in the chromosomes of an organism, including its genes and DNA sequences. The genome of eukaryotes is made up of a single, haploid set of chromosomes that is contained in the nucleus of every cell and exists in two copies in all cells except reproductive and red blood cells. The human genome is made up of about 20,000 to 25,000 genes. Compare proteome.




The claimed “somatic” (as in “predicting an expected allelic fraction of the candidate variant by assuming a somatic or a germline status” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “The cells of the body with the exception of the reproductive cells (gametes)” is “taken” as the meaning of the claimed “somatic” via MPEP 2111.01 III:
SCIENTIFIC DEFINITIONS FOR SOMATIC
somatic
Relating to the body.♦ The cells of the body with the exception of the reproductive cells (gametes) are known as somatic cells. See Note at mitosis.

The claimed “germline” (as in “predicting an expected allelic fraction of the candidate variant by assuming a somatic or a germline status” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “Cells from which gametes are derived” is “taken” as the meaning of the claimed “germline” via MPEP 2111.01 III:
MEDICAL DEFINITIONS FOR GERM LINE
germ line
n.
Cells from which gametes are derived.









Possible terms of art before application provisional application 62/453,492 2/1/2017:
A.	“germline” in applicant’s [0001] and in the prior art:
	THILLY, WO 00/34652 (not cited: causes computer errors);
B.	“copy number” in applicant’s: [0002] and in the prior art:
Thilly, US Patent App. Pub. No.: US 2003/0092021 A1;
C.	“Allelic fraction” in applicant’s: [0048], 7th S and in the prior art:
Thilly, US Patent App. Pub. No.: US 2003/0092021 A1;














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,2,5,6,7,11,15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (a mental process) without significantly more. The claim(s) recite(s) (Step 2A:prong 1):	
“receiving…data…
identifying a…variant…
observing a…fraction…
modeling to find a…n….estimate…and a…fraction…
predicting a…fraction…; and 
determining...a…variant…by comparing…fraction to…fraction”.
	
These acts are math done by a person with tools (super-computer, calculator, display, protractor, paper, yellow highlighter, sticky labels, table, chair, light-bulb and printer). 
This judicial exception is not integrated into a practical application because the  additional elements (samples, regions, dissecting, variant, mutation, callers) amount to simply implementing the abstract idea on a computer (Step 2A:prong 2). 
The claim(s) does/do not include additional elements (samples, regions, dissecting, variant, mutation, callers) that are sufficient to amount to significantly morea than the judicial exception because these (samples, regions, dissecting, variant, mutation, callers) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (step 2B).
a	In contrast, claim 15’s “modeled jointly” interpreted under the non-broadest reasonable interpretation (“samples is two”, in claim 15, verses “one…sample”, in claim 1: the broadest reasonable interpretation, “one…sample”, must be given to the claims) reflects an improvement in technology (bioinformatics), i.e., significantly more, as disclosed in applicant’s disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1,2,5,11,15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZEIGLER et al. (US Patent App. Pub. No.: US 2018/0163261 A1) in view of Shah (US Patent App. Pub. No.: US 2003/0186250 A1) and Diehn et al. (US Patent App. Pub. No.: US 2016/0032396 A1). Note that claim 16 is rejected twice as claim 16 (under the broadest reasonable interpretation) and claim 16’ (under the non-broadest reasonable interpretation).
Regarding claim 1, Zeigler teaches a method of detecting one or more somatic tumor variants and/or germline variants from one or more tumor samples (or “tumor…sample” [0071] last S) from a subject, comprising:
a)	receiving [[an]] aligned sequence (via “sequence reads…aligned”, [0075], penult S, and [0076]: 2nd S, mapped to fig. 1: “Library quantification” and fig. 2A: “Library Quantification”, right-side) data (via figs. 1,2A: “Data analysis”: “Data Analysis, Variant Calling, Reporting”) from (Markush limitation follows: A or B) 
(A) 	the one (via fig. 1: “Sample Qualification”) or 
(B)	more tumor samples (via fig. 3B: “Samples”); 
b)	identifying (or recognition comprised by fig. 2A: “Data Analysis, Variant Calling, Reporting”) a candidate variant (“candidate mutations called”, [0123], 2nd S) within the aligned sequence data; 
c)	observing (or expressing the action or result of observe via “observed percent variant was <0.5%”, [0118], or plotting via a “microscope”a comprised by fig. 2A: “FFPE or FNA Tumor Biopsy”a, right-side) an allelic fraction (or fig. 13:x-axis: “Allele frequency” comprising fractions from “0.05” to “0.5”) of the candidate variant in each of the one or more tumor samples (or “each sample (FIGS. 6A and B)”, [0098], 3rd S); 









d)	modeling2 (via “the variant calling model may be trained”, [0084], making a better model) to find (via “detected variants”, [0101], 5th S to last S) a copy number state (or “library…associated with…state”, [0074], last S) estimate (wherein “a ‘variant’ is a…quantitative copy number estimate”, [0035], 2nd and 3rd Ss) of the candidate variant and a tumor-cell fraction (via “the model’s” “product” “is” “variant” “frequencies”, [0076], last two Ss) of each of the one or more tumor samples; 

e)	predicting (via said model) an expected (via “an expected bimodal distribution”, [0054]) allelic fraction (said “variant” “frequencies”) of the candidate variant by (Markush limitation follows: A or B) assuming (A) a somatic or (B) a germline status (via “hypotheses…with…somatic variants and…germline variants”, [0118]); and 
f)	determining (and plotting in the x-axis in fig. 12: “Percent Variant” and fig. 14: “% Variant”) whether each candidate variant (Markush limitation follows: C or D) is (C) a somatic variant or (D) a germline variant (via “The variants may represent germline mutations, somatic mutations, or both.”, [0008],3rd S) by comparing (via “the variant calling model is configured to compare the sequence data to a reference sequence”, [0013], 7th S and also compares to various other methods in figures 13-15) the observed allelic fraction to3 the expected allelic fraction.  
a	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR BIOPSY
biopsy
noun plural -sies
1	examination, esp under a microscope, of tissue from a living body to determine the cause or extent of a disease


	






























Zeigler does not teach:

A.	“contains at most one”; and	

B.	“the observed allelic fraction to the expected allelic fraction”.























Shah teaches A:
A.	contains ({comprised by “of…sequences”, [0020]: 1st S} {Markush-alternatives limitation follows, such as 0 to 1}) at most4 one (or “one or more”5, [0020]:1st S).
	Thus, one of skill in the art of genomes (via “an entire genome”, Shah [0054] 2nd S; said “1000-genomes”) and detection of copy numbers “detection of copy number differences”, Shah [0115]: penult S; and calling of “copy number variation detection”, Zeigler, [0062]) can modify Zeigler’s said analysis of 1000-genomes with Shah’s teaching of “of…sequences” comprising one copy number variation by:
a)	making each of Zeigler’s analyzed-trim-filter sequences, such as Zeigler’s single- nucleotide variant (SNV), be as each of Shah’s sequences comprising one variation in copy number;









b)	inputting each trimmed, analyzed, filtered sequence (Ziegler, fig. 3B: “Molecular 
Readout”) into Shah’s comparative genomic hybridization (“CGH”: Shah [0115] 3rd S):

    PNG
    media_image4.png
    1027
    960
    media_image4.png
    Greyscale


; and

c)	recognizing that the modification is predictable or looked forward to because the modification “greatly increases the reliability of the detection of copy number differences (e.g., amplifications or deletions) or detection of unique sequences”, Shah: [0115], penult S, and thus increases the reliability of calling-copy-number- variation detection as indicated in Zeigler’s fig. 2A: “Data Analysis, Variant Calling, Reporting”.





	The combination does not teach:
B.	“the observed allelic fraction to the expected allelic fraction”.










Diehn teaches B:
comparing (“comparing”, [0620], as represented in fig. 2D: “95th perc.” such that a number above “95” is higher than “95” and anything at 95 or less is the null background) the observed allelic fraction (or “the adjusted mean SNV fraction”, said [0620], being a function of “allelic fraction f”, [0619]) to (“to” expressing comparison of the frequency-adjusted-mean-allelic-SNV fraction “f”) the expected (via fig. 1B: top-right: “Predicted drivers”) allelic fraction (or a predicted-drivers, fractional representation via “A representation of a fraction”a  comprised by “the null distribution of background alleles across the selector”a, said [0620]: fig. 1A: “CAPP-Seq selector library”: fig. 1B: “Phases of selector design”: fig. 6: “Selector”, wherein the background-allelic-null-distribution, fig. 2D:histogram comprising a “Selector-wide background rate (%)”, is across the selector of fig. 6: “Selector”).






















a	Dictionary.com:
MEDICAL DEFINITIONS FOR DISTRIBUTION
distribution, n.
A set of numbers and their frequency of occurrence from measurements within a statistical population.

wherein “frequency” is defined:
SCIENTIFIC DEFINITIONS FOR FREQUENCY
frequency
Mathematics The ratio of the number of occurrences of some event to the number of opportunities for its occurrence.

wherein “ratio” is defined:
SCIENTIFIC DEFINITIONS FOR RATIO
ratio
A relationship between two quantities, normally expressed as the quotient of one divided by the other. For example, if a box contains six red marbles and four blue marbles, the ratio of red marbles to blue marbles is 6 to 4, also written 6:4. A ratio can also be expressed as a decimal or percentage.

wherein “quotient” is defined:
MEDICAL DEFINITIONS FOR QUOTIENT
quotient, n.
The number obtained by dividing one quantity by another.

wherein “number” is defined:
MEDICAL DEFINITIONS FOR NUMBER
number, n.
The place of any unit in a series.

wherein “place” is defined:
place, noun
25	Arithmetic.
a	the position of a figure in a series, as in decimal notation.

wherein “decimal notation” is defined:
decimal notation

A representation of a fraction or other real number using the base ten and consisting of any of the digits 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, and a decimal point. Each digit to the left of the decimal point indicates a multiple of a positive power of ten, while each digit to the right indicates a multiple of a negative power of ten. For example, the number 2637100 can be written in decimal notation as 26.37, where 2 represents 2 X 10, 6 represents 6 X 1, 3 represents 3 X 110 or 310, and 7 represents 7 X 1100 or 7100.

Thus, one of skill in the art of comparing sequences and calling variants (“whole genome sequencing (WGS)”, Diehn, [0003], 1st S and “somatic variant calls made by Varscan”, Diehn, [0848], last S) can modify Zeigler’s teaching of said “the variant calling model is configured to compare the sequence data to a reference sequence”, as already modified via the combination of Shah, with Diehn’s teaching of said “comparing” “the adjusted mean SNV fraction” to “A representation of a fraction” by:

















a)	making Zeigler’s GCH sequences be as Diehn’s histogram distribution of fig. 2D:
a1)	“(iii) assembling a database of cfDNA background allele frequencies by binomial distribution”, Diehn, [0035]”:

    PNG
    media_image5.png
    1406
    992
    media_image5.png
    Greyscale

b)	comparing a number in one GCH, observed, histogram, binomial distribution to a number in the other GCH, driver-expected, histogram, binomial distribution;
c)	calling or detecting or identifying, as modified via the combination of Shah, a GCH variant based on the histogram comparison; and
d)	recognizing that the modification is predictable or looked forward to because the modification is “allowing accurate detection of cancer cell DNA or RNA from the background or normal cell DNA or RHA”, Diehn, [0467], penultimate S.

































Regarding claim 2, Zeigler as combined teaches the method of claim 1, wherein  the one or more tumor samples (Markush limitation follows: A,B or C) are (A) archival (via “data archives”) samples (or “samples…accessed via the world wide web at idt.com/”6, [0121]), (B) formalin fixed paraffin embedded (FFPE) (fig. 2A:“FFPE or FNA Tumor Biopsy”) samples (via fig. 3B: “Samples”), or (C) both (via a “Block…of …samples”, [0121]).  
Regarding 5, Zeigler as combined teaches the method of claim 1, wherein the one or more tumor samples have a matched normal sample (or an aligned-normal-sequence-read sample via “sequence reads” “sample”, [0007]:1st S, and “aligned against a reference” “sequencing read”, [0076]:2nd S, wherein the “reference” is “a normal tissue sequence”, [0090]:2nd S).  









Regarding claim 11, Zeigler as combined teaches the method of claim 1, wherein the candidate variant (Markush element follows: A,B,C or D or E) is 
(A) a single-nucleotide variant (SNV) (or “high specificity single-nucleotide variant (SNV) calling”, [0003], 3rd S), 
(B) an insertion (or “called…insertions” [0008] 2nd S) or 
(C) a deletion (INDEL) (or “called…deletions” [0008] 2nd S (“indels” [0045] 2nd S)), or 
(D) a noncoding (“do not contain” “code for proteins”) mutation (comprised by human-“coding exons”7, [0122],-“sample…mutations”, [0121]).  
Regarding claim 15, Zeigler as combined teaches the method of claim 1, wherein the number of the tumor samples (via fig. 3B: “Samples”) is two or more (given the “Samples” is plural), and the copy number state estimates of the variants and the tumor-cell fractions of the variants in the tumor samples are modeled (via fig. 11: “Model Training + 5-fold cross-validation”) jointly (via joined trees via “boosted trees…and/or combinations thereof”, [0077], last S).  





Regarding claim 16, Zeigler as combined teaches the method of claim 5, further comprising verifying (via said “5-fold cross-validation”) the somatic or germline status (comprised by said cross-validation; Markush element follows: A or B or C or D) using 
(A)	one or
(B)	more germline (via fig. 12:top-left: “Putative Germline Variants”) variant callers (or “Variant calling using VarScan2”, [0108]: thus the element ABCD is taught) or 
(C)	one or 
(D)	more somatic (via fig. 12,top-right: “Putative Somatic Variants”) variant callers (via said “VarScan2”), 
wherein the (A) one or (B) more germline variant callers (Markush element follows: E,F or G) are 
(E)	HAPLOTYPE CALLER, 
(F)	samtools, and/or 
(G)	freebayes and 
the (C) one or (D) more somatic variant callers (Markush element follows: H, I,J or K) are 
(H)	SEURAT, 
(I)	STRELKA, 
(J)	MUTECT, or 
(K)	a combination thereof.  
Zeigler as combined does not teach Markush element EFG (“HAPLOTYPE CALLER, samtools, and/or freebayes”) under the broadest reasonable interpretation of Markush claim 16. Element HIJK is taught since alternative (A) is taught by the prior art. 
Diehn teaches Markush element EFG:

A.	(E) HAPLOTYPE CALLER, (F) samtools, (“SAMtools”, [0822], 1st S, and “SAMtools flagstat”, [0821], 2nd S) and/or (G) freebayes (thus element E,F, and G is taught by Diehn, since Diehn teaches one (F) of the Markush alternatives E,F,G); and
B.	(H) SEURAT,(I) STRELKA,(J) MUTECT, or (K) a combination thereof (this Markush element (HIJK) is taught since alternative (A) of element (ABCD) is taught).
	Thus one of skill in quality control (as taught by both Zeigler and Diehn) can modify Zeigler’s with Diehn’s and recognize that the modification is predictable or looked forward to because either quality control comprises “a desired level of quality…and corrective action”a “To mitigate the impact of sequencing errors”, Diehn, [0822], last S. 
a	Dictionary.com:
quality control
noun
1	a system for verifying and maintaining a desired level of quality in an existing product or service by careful planning, use of proper equipment, continued inspection, and corrective action as required.














Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZEIGLER et al. (US Patent App. Pub. No.: US 2018/0163261 A1) in view of Shah (US Patent App. Pub. No.: US 2003/0186250 A1) and Diehn et al. (US Patent App. Pub. No.: US 2016/0032396 A1) as applied above further in view of GROCOCK et al. (WO 2012/167112 A2).
Regarding claim 6, Zeigler as combined teaches the method of claim 5, wherein the matched normal sample is derived from tissue adjacent to the tumor.  
Zeigler as combined does not teach “adjacent”.  Grocock teaches “adjacent tissue specimens”, page 21, ll. 5-7. Thus, one of ordinary skill in alignment (“aligning the two sequences”, Grocock, page 33,ll. 25-28) can modify Zeigler’s alignment with Grocock’s alignment and recognize that the modification is predictable or looked forward to because the modification has “use…in diagnostic and/or prognostic methods as described herein”, Grocock, pg. 32,ll. 14-16.  










Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZEIGLER et al. (US Patent App. Pub. No.: US 2018/0163261 A1) in view of Shah (US Patent App. Pub. No.: US 2003/0186250 A1) and of Diehn et al. (US Patent App. Pub. No.: US 2016/0032396 A1) as applied above further in view of Ferree et al. (US Patent App. Pub. No.: US 2013/0337444 A1).
Regarding claim 7, Zeigler as combined teaches The method of claim 1, further comprising:
a.	identifying two or more sample regions (or “sample” “target regions”, [0011] 1st S) having different tumor contents; and
b.	macro-dissecting to separate the two or more sample regions.  



Zeigler as combined does not teach:
a.	identifying two or more sample regions having different tumor contents; and
b.	macro-dissecting to separate.  






Ferree teaches:
a.	identifying two or more sample regions (or “identified tumor area on each slide” [0181] penult S, mapped to fig. 5: “Mount unstained tissue sections into slides”) having different (or opposite) tumor contents (via “H & E stain…content”, [0110]: 2nd S: mapped to fig. 5: “H & E stain of FFPE tissue”, and “unstained tissue sections… content”, [0110], 4th & 7th Ss: mapped to said fig. 5: “Mount unstained tissue sections into slides”); and
b.	macro-dissecting (via fig. 5: “Perform macrodissection”) to separate.  
Thus, one of ordinary skill in the art of sample regions can modify Zeigler’s said “sample” “target regions” with Ferree’s teaching of said “identified tumor area on each slide” by making Zeigler’s fig. 2A: “FFPE or FNA Tumor Biopsy” be as Ferree’s fig. 5: “H & E stain of FFPE tissue” and recognizing that the modification is predictable or looked forward to because the modification treats breast cancer (Ferree: Abstract: “useful for guiding or determining treatment for…breast cancer”).








Claim(s) 16’ is/are rejected under 35 U.S.C. 103 as being unpatentable over ZEIGLER et al. (US Patent App. Pub. No.: US 2018/0163261 A1) in view of Shah (US Patent App. Pub. No.: US 2003/0186250 A1) and Diehn et al. (US Patent App. Pub. No.: US 2016/0032396 A1) as applied above further in view of van Rooyen et al. (US Patent App. Pub. No.: US 2016/0306923 A1) and CARRENO et al. (US Patent App. Pub. No.: US 2017/0202939 A1).
Regarding claim 16’, claim 16 is rejected the same as claim 16 above. Thus, argument presented in claim 16 above is equally applicable to claim 16’. Thus, Zeigler as combined teaches claim 16’ of the method of claim 5, further comprising verifying (via said “5-fold cross-validation”) the somatic or germline status (comprised by said cross-validation; Markush element follows: A or B or C or D) using 
(A)	one or
(B)	more germline variant callers or 
(C)	one or 
(D)	more somatic variant callers, 

wherein

the (A) one or (B) more germline variant callers (Markush element follows: E,F or G) are 
(E)	HAPLOTYPE CALLER, 
(F)	samtools, and/or 
(G)	freebayes and 

the (C) one or (D) more somatic variant callers (Markush element follows: H, I,J or K) are 
(H)	SEURAT, 
(I)	STRELKA, 
(J)	MUTECT, or 
(K)	a combination thereof.  

The combination does not teach Markush element HIJK under the non-broadest reasonable interpretation of claim 16 or 16’.
In addition, van Rooyen teaches alternative E of Markush element EFG:
	(E)	HAPLOTYPE CALLER (“a Genome Analysis Tool Kit (GATK) haplotype caller”, van Rooyen [0315] 2nd S:thus, the element EFG is taught again by the prior art).
	Thus, one of ordinary skill in recognizing variants can modify the combination’s identification with van Rooyen’s and recognize that the modification is predictable or looked forward to because the modification is an “improved…caller”, van Rooyen [0315] 2nd S.
	In addition, Carreno teaches alternative (I) of Markush element HIJK:
	(I)	STRELKA (or “Strelka” [0139]; thus, the prior art teaches the Markush element of HIJK).
	Thus, one of ordinary skill in the art of picking out variants can modify the combination’s with Carreno’s and recognize that the modification is predictable or looked forward to because the combination is a “sensitivity”8 (Carreno [0139]) caller that is consistently and “correctly” recognizing a particular disease. 
	Thus, the prior art teaches the Markush elements ABCD, EFG and HIJK.






Suggestions
Applicant’s disclosure, page 19, states:

    PNG
    media_image6.png
    388
    847
    media_image6.png
    Greyscale

	Thus the lack of the “new...Bayesian” (applicant’s fig. 4: New “Bayesian Variant Classification Equation (5)”) or the “new…tumor-only” in claim 1 is an indication of obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages (Bayesian) in the disclosure (pg. 35,36?) regardless of 35 USC 101,112,102 and/or 103.
Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR BAYESIAN
Bayesian, adjective
1	(of a theory) presupposing known a priori probabilities which may be subjectively assessed and which can be revised in the light of experience in accordance with Bayes' theorem. A hypothesis is thus confirmed by an experimental observation which is likely given the hypothesis and unlikely without it: Compare maximum likelihood

BRITISH DICTIONARY DEFINITIONS FOR BAYES' THEOREM
Bayes' theorem, noun
statistics the fundamental result which expresses the conditional probability P (E/A) of an event E given an event A as P (A/E). P (E) /P (A); more generally, where E n is one of a set of values E i which partition the sample space, P (E n /A) = P (A/E n) P (E n) / Σ P (A/E i) P (E i). This enables prior estimates of probability to be continually revised in the light of observations
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “each” (Dictionary.com): adjective: every one of two or more considered individually or one by one: each stone in a building; a hallway with a door at each end;
        “at most” (Dictionary.com): Also, at the most or at the outside. At the largest amount, the furthest limit; also, in the most extreme case. For example, She'll be finished in two weeks at the most, or It'll take two weeks at the outside, or At most the chef uses a tiny bit of pepper. The terms with most date from the 1300s; at the outside from the mid-1800s. Also see at best.
        
        2 35 USC 112(f), applicant’s disclosure, page 4 invoking the acts a’)-e’) of: a method of detecting a somatic tumor variant and/or a germline variant from a tumor sample of a subject, comprising: 
        a’)	receiving an aligned sequence data from the tumor sample (mapped above); 
        b’)	identifying a candidate variant within the aligned sequence data (mapped above); 
        c’)	partitioning (via analysis) the genome into segments (or separating a sequence into ones via “Sequencing analysis was performed by…using...SNVs from 1000-genomes”, [0107], SNV=single-nucleotide variant), wherein (Markush limitation follows: 1 at most) each (SNV) segment contains at most one (“at most 2” [0089] 2nd S) copy number alteration (or genomic-SNV-copy-number alterations via “combinations…of” “single nucleotide variants (SNVs)…genomic copy number alterations” [0088] 2nd S); 
        d’)	observing an allelic fraction of the candidate variant of each segment (mapped above); and 
        e’)	modeling to find (mapped above).
        3 “to” (Dictionary.com): (used for expressing comparison or opposition): inferior to last year's crop; The score is eight to seven.
        4 “at most” (Dictionary.com): Also, at the most or at the outside. At the largest amount, the furthest limit; also, in the most extreme case. For example, She'll be finished in two weeks at the most, or It'll take two weeks at the outside, or At most the chef uses a tiny bit of pepper. The terms with most date from the 1300s; at the outside from the mid-1800s. Also see at best.
        5 MPEP 2143.03: “the prior art teaches the element if one of the alternatives is taught by the prior art”.
        6 “world wide web” (Dictionary.com): The complete set of electronic documents stored on computers that are connected over the Internet and are made available by the protocol known as HTTP. The World Wide Web makes up a large part of the Internet. See more at Internet; wherein “Internet” is defined:
        the internet (sometimes with a capital) the single worldwide computer network that interconnects other computer networks, on which end-user services, such as World Wide Web sites or data archives, are located, enabling data and other information to be exchangedAlso known as: the Net
        7 “exon” (Dictionary.com): Stretches of DNA in genes that code for proteins. In eukaryotes, exons in a given gene are generally separated from each other by stretches of DNA that do not contain instructions for constructing proteins. (Compare intron.)
        8 “sensitivity” (Dictionary.com): The proportion of individuals in a population that will be correctly identified when administered a test designed to detect a particular disease, calculated as the number of true positive results divided by the number of true positive and false negative results.